     Case 2:20-mc-00273-TLN-KJN Document 12 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH B. ELFAR, a/k/a YOUSSEF                   No. 2:20-mc-00273-TLN-KJN
      FAR,
12
                          Petitioner,
13                                                     ORDER
             v.
14
      WILMINGTON TRUST, N.A. and FAY
15    SERVICING, LLC,
16                        Respondents.
17

18          Petitioner Joseph B. Elfar (“Petitioner”) has filed the instant Motion to Confirm

19   Arbitration Award and to Seal Case. (ECF No. 1.) The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 3, 2020, the magistrate judge filed findings and recommendations (ECF

22   No. 5), which were served on the Petitioner and which contained notice that any objections to the

23   findings and recommendations were to be filed within fourteen (14) days. Although Petitioner

24   was granted an extension of time to file objections (ECF No. 7), no objections were filed by the

25   extended deadline.

26          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

27   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

28   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                       1
     Case 2:20-mc-00273-TLN-KJN Document 12 Filed 02/11/21 Page 2 of 2


 1          The Court has reviewed the applicable legal standards and, good cause appearing,

 2   concludes that it is appropriate to adopt the findings and recommendations in full.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4      1. The Findings and Recommendations (ECF No. 5) are ADOPTED IN FULL;

 5      2. Petitioner’s motion to confirm arbitration award (ECF No. 1) is DENIED;

 6      3. This action is DISMISSED as frivolous, without prejudice, for lack of federal subject

 7          matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1); and

 8      4. The Clerk of the Court is directed to close this case.

 9          IT IS SO ORDERED.

10   Dated: February 9, 2021

11

12
                                                              Troy L. Nunley
13
                                                              United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
